DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “comprising a casing” as recited in claim 1 lines 23-25 and recited in claim 6 lines 18-19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara (US 5,788,090) in view Bustos (US 5,379,905).

Referring to claim 1.  Kajiwara discloses a storage rack structure (A; Figure 5), including:

a plurality of storage panel modules (1), disposed on the layer plate (Aa), wherein each of the storage panel modules (1) includes:
an inclined carrying panel (14), having an inclined top wall (including 3 and 4; Figure 2) and a first lateral side (8) and a second lateral side (end of 3 and 4 adjacent member 141; Figure 2) arranged at two sides of the inclined top wall (3 and 4), and a height of the inclined top wall is gradually reduced (see Figure 2) from the first lateral side (8) to the second lateral side (end of 3 and 4 adjacent member 141; Figure 2), and a plurality of recesses (31 and 41) arranged between the first lateral side (12) and the second lateral side (end of 3 and 4 adjacent member 141; Figure 2), wherein each of the recesses (each combination of 31 and 41) is extended along a first direction (direction extending from the first lateral side to the second lateral side; see Figure 1), and the first direction is extended from the first lateral side to the second lateral side (see Figure 1);
a plurality of rolling units (2; Figure 6), disposed on the inclined top wall (3 and 4) and arranged between the first lateral side (12) and the second lateral side (end of 3 and 4 adjacent member 141; Figure 2; positioned in between the two sides); and

each of the rolling units (2; Figure 6) is received in each of the recesses (2; Figure 6), wherein each of the rolling units (2; Figure 6) comprises a fastening seat detachably received in each of the recesses and a plurality of rolling members (21) disposed on the fastening seat (22), and each of the rolling members (21) is a rolling wheel (21; see Figure 3).
or a rolling ball [or a rolling ball (the limitations “or” only requires one of the conditions to be met)].
and the rolling members (21) are arranged along the first direction (direction extending from the first lateral side to the second lateral side; see Figure 1); and
a plurality of storage boxes (S; Figure 2), disposed on the inclined top wall (3 and 4) and the rolling unit (2) and adjacently arranged between the first lateral side (8) and the second lateral side (end of 3 and 4 adjacent member 141; Figure 2),
wherein each of the storage boxes (S; Figure 2) is extended along a second direction (an axis of the storage boxes extending in a perpendicular direction to the first direction), and the second direction is perpendicular to the first direction (see reproduced figure below).

Kajiwara does not disclose wherein each storage box is configured to accommodate a plurality of articles.
Bustos discloses a merchandising display system (14; Figure 1) wherein each storage box (18; Figure 4) comprises a casing (housing of 18) configured to accommodate a plurality of articles (16; Figure 3) arranged in the second direction (aligned in a direction perpendicular to the first direction) perpendicular to the first direction.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kajiwara to include each storage box configured to accommodate a plurality of articles as taught 



    PNG
    media_image1.png
    546
    869
    media_image1.png
    Greyscale

Reproduced Figure 2 of Kajiwara.

Referring to claim 6.  Kajiwara discloses a storage rack structure (A; Figure 5), including:
an inclined carrying panel (14), having an inclined top wall (3 and 4) and a first lateral side (8) and a second lateral side (end of 3 and 4 adjacent member 141; Figure 2) arranged at two sides of the inclined top wall (3 and 4), wherein a height of the inclined top wall (3 and 4) is gradually reduced from the first lateral side (end of 3 and 4 

a plurality of rolling units (2; Figure 6), disposed on the inclined top wall (3 and 4) and crossly arranged between the first lateral side (8) and the second lateral side (end of 3 and 4 adjacent member 141; Figure 2); and each of the rolling units (2; Figure 6) is received in each of the recesses (2; Figure 6), wherein each of the rolling units (2; Figure 6) comprises a fastening seat detachably received in each of the recesses and a plurality of rolling members (21) disposed on the fastening seat (22), and each of the rolling members (21) is a rolling wheel (21; see Figure 3)
or a rolling ball [or a rolling ball (the limitations “or” only requires one of the conditions to be met)].
and the rolling members (21) are arranged along the first direction (direction extending from the first lateral side to the second lateral side; see Figure 1); and

a plurality of storage boxes (S), disposed on the inclined top wall (3 and 4) and the rolling unit (2) and adjacently arranged between the first lateral side (8) and the second lateral side (end of 3 and 4 adjacent member 141; Figure 2),



Kajiwara does not disclose wherein each storage box is configured to accommodate a plurality of articles.
Bustos discloses a merchandising display system (14; Figure 1) wherein each storage box (18; Figure 4) comprises a casing (housing of 18) configured to accommodate a plurality of articles (16; Figure 3) arranged in the second direction (aligned in a direction perpendicular to the first direction) perpendicular to the first direction.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kajiwara to include each storage box configured to accommodate a plurality of articles as taught by Bustos because the articles can be loaded on to the storage rack more easily when a plurality of articles are first stored in a storage box.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara (US 5,788,090) in view Bustos (US 5,379,905) and further in view Osawa (US 6,497,326).

Referring to claims 4 and 9.  Kajiwara in view Bustos do not disclose a storage rack structure (A; Figure 5),
wherein the inclined carrying panel (14) has a stopping plate upwardly extending from the second lateral side (52).
Kajiwara does not specifically disclose the inclined carrying panel (14) has first lateral side stopping plate upwardly extending from the first lateral side (52).
	Osawa discloses a goods display unit (Figure 1) wherein the inclined carrying panel (19) has two stopping plates (23 and 16) upwardly extended from the first lateral side (at 1) and the second lateral side (at 2).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kajiwara in view Bustos to include a first lateral side stopping plate upwardly extending from the first lateral side as taught by Osawa because the articles can be contained on the surface of the inclined carrying panel thus reducing the chance of articles falling out from the back end when being restacked.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara (US 5,788,090) in view Bustos (US 5,379,905) in view Osawa (US 6,497,326) and further in view of Tanaka (US 5,352,081).

Referring to claims 5 and 10.  Kajiwara in view Bustos and Osawa do not disclose the storage boxes comprising a front side having an opening and two sides having two lateral blocking plates upwardly extended.
Tanaka discloses a goods handling apparatus (Figure 11) wherein a front side (top open side of 73; Figure 11) of each of the storage boxes (73) has an opening (open top) and two sides (sides 104 and 101; Figure 14) thereof have two lateral blocking plates (blocking plates 104 and 101; Figure 14) upwardly extended, and each of the two lateral blocking plates (blocking plates 104 and 101; Figure 14) are correspondingly arranged with the two stopping plates (side adjacent member 93 of 91 and side adjacent member 138 of 91; Figure 13A).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kajiwara in view Bustos and Osawa to include the storage boxes comprising a front side having an opening and two sides having two lateral blocking plates upwardly extended as taught by Tanaka because each of the storage boxes can be configured to house a plurality of smaller articles thus enabling easier reloading of multiple products which, would be more difficult to handle individually.
***It is suggested the applicant further define the “storage box” comprises a housing shelf having a plurality of articles in a single file aligned in a second direction that is perpendicular to the first direction or similar, for favorable consideration.

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. See modified rejections in view of new reference of Bustos (US 5,379,905) cited above.

Applicant argues “referring to the embodiment of Fig. 3 of the present application, it can be seen that the recess 215 and the rolling members of the rolling unit 22 are arranged along a first direction, while the storage box 23 is arranged along a second direction, and the first direction is perpendicular to the second direction. Applicant submits that Kajiwara, Osawa and Tanaka collectively fail to disclose or suggest such an arrangement, or the features of claims 1 and 6.”  In view of the Examiner, the rolling members of the unit 22 are arranged in a direction between the first and the second lateral sides, and in regards to the storage box the axis of alignment can be construed to be aligned in any direction and in the particular instant, in a direction perpendicular to the first direction.  It is suggested the applicant include addition structure pertaining to the storage box.
The Examiner contacted the Applicant with a proposed amendment that would place the application in condition for allowance however, a decision could not be made.  Therefore, the proposed amendment is provided below for applicant’s consideration.

In regards to independent claim 1, remove lines 23-25 and replace with the following:
wherein each storage box comprises an interior configured to accommodate a plurality of articles,
wherein each of the storage box comprises a dispensing opening facing towards a second direction perpendicular to the first direction.

In regards to independent claim 6, remove lines 20-21 and replace with the following:
wherein each storage box comprises an interior configured to accommodate a plurality of articles,
wherein each of the storage box comprises a dispensing opening facing towards a second direction perpendicular to the first direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651